Sup. Ct. Ga.;
Sup. Ct. Mo.; and
C. A. 4th Cir. Motion of Emory Community Legal Services Center for leave to file a brief as amicus curiae in No. 105, Mise., granted. Petitions for writs of certiorari denied.
Mr. Justice Black and Mr. Justice Douglas, being of the view that Coleman v. Alabama, ante, p. 1, should be retroactive in all cases (see Desist v. United States, 394 U. S. 244, 255 (Douglas, J., dissenting)) would grant the petitions, vacate the judgments, and remand the cases for reconsideration in light of Coleman. Mr. Justice Harlan would grant the petitions for writs of certiorari, vacate judgments of the courts below, and remand cases to those courts for further consideration in light of his concurring opinion in Coleman v. Alabama, ante, p. 19. See Desist v. United States, 394 U. S. 244, 256 (1969) (Harlan, J., dissenting).
Reported below: No. 105, Misc., 225 Ga. 39, 165 S. E. 2d 711; and No. 219, Misc., 442 S. W. 2d 75.